 

 

 

 

 

 

 

UNITED STATES

 

Ba

1004

win 8

12207

 

 

“DPE. |
IED |

 

 

 

Ez

s Expected delivery date specifi ied for domestic use.
= Most domestic shipments include up to $50 of insurance (restrictions apply).* *
a USPS Tracking® included for domestic and many international destinations.

® Limited international insurance.™

@ When used internationally, a customs declaration form i is required.

POSTAL SERVICE »

“Insurance does not cover certain items. For details regarding claims exclusions seethe .
Domestic Mail Manual at http://pe.usps. com,
i See International Mail Manual at hitp: /pe. usps. com for availability and limitations ofc cove re

 

  
   
 

JOHN, OHNE BOMERAD, CL

SL \WAYVew s

LS. DISTRIST COURT

ee

KOG ra 2021

 

 

 

 

 

 

 

_ EXPECTED DELIVERY DAY: 08/1 4/21 ! |
: USPS TRACKING® # |

To schedule free x Pickup,
scan the QR code.

FLAT F

ONE RATE

9505 5148 6027 1223 3211 76.

TRACKED 7 INSURED:

i

 

 

il

 

 

 

Lo

PS00001000014

 

 

 

EP14F May 2020
OD: 12 1/2x 9 1/2

 

 

 

USPS.COM/PICKUP

 

 

  
   
    
